UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section14(a) of the Securities Exchange Act of 1934 (Amendment No.1 ) Filed by the Registrant☑ Filed by a Party other than the Registrant☐ Check the appropriate box: ☐ Preliminary Proxy Statement ☐ Confidential, for Use of the Commission Only (as permitted by Rule14a-6(e)(2)) ☐ Definitive Proxy Statement ☑ Definitive Additional Materials ☐ Soliciting Material Pursuant to §240.14a-12 CURAEGIS TECHNOLOGIES, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): ☑ No fee required. ☐ Fee computed on table below per Exchange Act Rules14a-6(i)(1) and 0-11. Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: ☐ Fee paid previously with preliminary materials. ☐ Check box if any part of the fee is offset as provided by Exchange Act Rule0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: EXPLANATORY NOTE This Amendment No.1 (“Amendment”) amends the Definitive Proxy Statement (the “Proxy Statement”) filed by CurAegis Technologies, Inc. (the “Company,” “we” or “us”) with the Securities and Exchange Commission on April25, 2017. The Proxy Statement was filed in connection with the Company’s 2017 Annual Meeting of Shareholders to be held on June14, 2017. This Amendment is being filed to add Proposal No.4:Advisory Resolution on the Frequency of the Shareholders’ Advisory Resolution on Executive Compensation, which is required by SEC rules to be included every six years regardless of a company’s frequency of holding “say-on-pay” votes historically. We are asking shareholders to approve, on an advisory and non-binding basis, the frequency of holding an advisory vote on executive compensation, as described in the Supplement to Proxy Statement, dated May8, 2017 (the “Supplement”). Our recommendation is that we continue to hold the say-on-pay advisory vote on an annual basis as we have done since 2011. This Amendment includes (i) the Supplement, which adds ProposalNo.4 to the Proxy Statement; (ii)the amended proxy card to be distributed to the Company’s shareholders reflecting the addition of Proposal No4; and (iii)the transmittal letter to shareholders accompanying these items. No other changes are being made to the Proxy Statement. May8, 2017 Dear Shareholder: You previously received our proxy statement dated April20, 2017 (the “Proxy Statement”) in connection with the Annual Meeting of Shareholders to be held at the Casa Larga Vineyards, 2287 Turk Hill Road, Fairport, New York 14450 on
